Citation Nr: 1604629	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a left femur fracture, currently evaluated as noncompensable.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from June 1974 to May 1982.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina.   

In January 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in January 2011 and June 2014 and were remanded for further development.  They have now returned to the Board for further appellate consideration. 

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for left knee chondromalacia has been raised by the record (See May 2011 VA examination report), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The issue of entitlement to a TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REAMNDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's left leg is no greater than one inch shorter than the Veteran's right leg.  

2.  The Veteran's complaints of left leg pain and/or weakness are adequately compensated under his separately rated left lower extremity radiculopathy.


CONCLUSION OF LAW

The criteria for a compensable disability rating for residuals of a left femur fracture have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Diagnostic Code 5275 (2015).

.
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in September 2008.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

The record reflects that the Veteran may have filed for Social Security Administration (SSA) benefits.  SSA records are not associated with the claims file.  The Board finds that a remand to attempt to obtain SSA records, if any, is not warranted for the rating issue on appeal.  The Veteran's service-connected femur disability is rated based on his leg length discrepancy.  As is discussed in further detail below, the Veteran's statement and the clinical records in evidence are consistent in that the Veteran's leg length discrepancy is one inch or less.  Thus, there is no reasonable likelihood that SSA records would provide different information on this issue. In addition, as discussed in further detail below, the Veteran's complaints such as pain are compensated under a different diagnostic code for separately rated service-connected disabilities.

VA examination and treatment records are associated with the claims file.  The Board finds that the reports are adequate as they include sufficient findings with regard to the rating the Veteran under the appropriate diagnostic code.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's service-connected left femur disability is rated as noncompensable under DC 5275.  Under DC 5275, a compensable rating is warranted when one bone of the lower extremity is shortened by at least 1.25 inches.  In determining the length of the lower extremities, measurement is from the anterior superior spine of the ilium to the internal malleolus of the tibia.  

A May 2008 VA examination report reflects that there was no evidence of leg shortening.  Although the Veteran indicated that he had limitations with regard to walking and standing, the examiner found that the diagnosis was that the Veteran had a left femur fracture with no residuals.  

June and October 2008 VA records reflect that the Veteran's left lower extremity is 1/2 inch shorter than the right lower extremity.

A March 2009 VA Physical Therapy Consult note reflects that the Veteran had a left leg length discrepancy and a 1/2 inch built-up shoe on the left.

In a January 2011 VA Form 21-4138, the Veteran stated that his left leg is 1/2 inch shorter.

A May 2011 VA examination report reflects that the Veteran's left leg was 32.5 inches in length while his right leg was 33.5 inches in length, a difference of one inch.   

A September 2014 VA examination for the back reflects a 2.5 cm (one inch) leg length discrepancy.

In sum, the competent evidence of record has consistently found a leg length discrepancy of one inch or less.  Thus, a compensable rating is not warranted.  A compensable rating would be warranted under DC 5275 if the Veteran had a leg length discrepancy of 1.25 inches or more, which he does not have.

The Board has considered the Veteran's complaints of an inability to stand for more than a few minutes, or walk for more than a few yards, and his inability to work due to his leg complaints.  However, the Board finds that an additional rating under another diagnostic code is not warranted.

The Veteran is service-connected for lumbar spine degenerative disc disease (DDD) with stenosis and intervertebral disc syndrome (IVDS) associated with residuals of a fracture of the left femur, and bilateral lower extremity radiculopathy associated with his spine disability associated with residuals of a fracture of the left femur.  In this regard, the Board notes that a September 2014 VA examination report reflects that the Veteran failed to use any corrective device for his leg length discrepancy until 2008, and that this failure more likely than not has played a role in the Veteran's development of his back disability.  The Veteran reported that his back pain limits him to standing or walking for only four minutes.  The Veteran's service-connected radiculopathy is already rated under DC 8520, which encompasses symptoms of pain and weakness in the legs. 

In essence, any complaints by the Veteran with regard to pain and weakness in the legs due to his left femur fracture are already rated separately under the appropriate diagnostic codes.  Another rating under a different diagnostic code would constitute impermissible pyramiding.  More than one evaluation for the same symptoms is to be avoided. 38 C.F.R. § 4.14.  While in some cases it is possible for a veteran to have separate and distinct manifestations from the same injury permitting two different disability ratings, the critical element is that none of the symptoms for one condition is duplicative of or overlapping with the symptoms of the other condition. See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board has also considered the Veteran's complaints specific to the knee, to include his complaints of stiffness.  The clinical records reflect that the Veteran has been diagnosed with chondromalacia of the left knee.  The Veteran's claim for entitlement to service connection for chondromalacia of the left knee was denied by the RO in an August 1982 rating decision.  The Board has considered the May 2011 VA examination report which reflects pain of the knee and inconsistently reflects instability and stability of the knee.  The Board has also considered the April 2015 VA examination report which is more probative than the 2011 examination report because it is not internally inconsistent.  (The Board does note however, that the 2011 examiner found that it was the Veteran's chondromalacia of the knee which causes decreased mobility and limits his ability to work.)  The 2015 report reflects that the Veteran reported constant pain of his left distal femur and stiffness of his left knee; however, upon examination, he had a range of motion from 0 to 120 degrees, with no objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue, no evidence of pain with weight bearing, and no pain noted on examination, and no instability on any of the testing.  The clinical evidence of record does not support a finding that the Veteran's left knee symptoms would warrant a compensable rating, even if the Board considered them as a residual of his left femur fracture.

The Board also acknowledges the Veteran's testimony at the Board hearing response to the question as to whether his scar and leg hurt, he responded affirmative; he did not differentiate between pain from the scar as that from the leg.  The Board finds that the clinical evidence is the most probative.  An April 2015 VA examination report reflects that the Veteran was noted to have two .5cm x .5 cm scars, one on the medial aspect and one on the lateral aspect of the left proximal tibia.  The scars were stable, healed, and nontender, with no instability or dislocation.  Thus, a compensable rating for scar is not warranted. 

In sum, the Board finds that an increased rating is not warranted.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
 
Other considerations

As discussed in detail above, the Veteran's complaints of pain and/or weakness are compensated under the appropriate diagnostic based on their level of severity.  To compensate them again under DC 5275 would constitute impermissible pyramiding.  Referral for consideration of an extra-schedular rating is not warranted. Thun v. Peake, 22 Vet. App. 111 (2008).  Any symptom of the Veteran's would be considered under the categories for the spine and/or radiculopathy, for which he is service-connected.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran is in receipt of service connection for his back, leg length discrepancy, and bilateral lower extremity radiculopathy.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.


ORDER

Entitlement to an increased rating for residuals of a left femur fracture, currently evaluated as noncompensable, is denied.


REMAND

The Veteran is in receipt of service connection for a lumbar spine disability evaluated as 20 percent disabling prior to April 2015 and 40 percent disabling from that date, left lower radiculopathy evaluated as 10 percent disabling from January 2011, right lower radiculopathy evaluated as 10 percent disabling from October 2015, and residuals of left femur fracture evaluated as noncompensable.

His combined rating is 30 percent disabling from January 2011, and 50 percent disabling from April 2015.  Thus, he does not meet the percentage requirements necessary to obtain a TDIU under 38 C.F.R. § 4.16 (a); however, the Board must consider whether referral for a TDIU on an extraschedular basis is warranted.  

A March 2008 VA examination report reflects that the Veteran reported that he had not worked since the 1990s due to drug abuse and imprisonment.  He stated that he was unable to work due to his left leg.  The examiner found that the Veteran was able to do both sedentary and physical employment and no disability was found.

A February 2008 VA record reflects that the Veteran had been in prison from approximately 2004 to November 2007.  A July 2009 VA clinical record reflects that the Veteran reported that he was laid off from [S.] Chicken and BBQ.  A December 2009 VA social worker outpatient note reflects that the Veteran reported that he stopped working due to a back disability. 

December 2009 and July 2010 VA clinical records reflect that the Veteran was given information on how to apply for Social Security Administration (SSA) benefits, and he indicated that he would do so.   The July 2010 record reflects that the Veteran has little financial security but attempted to do odd jobs and picks up trash at a funeral home.  

The Veteran reported, at the 2011 VA examination, that he stopped working more than 20 years earlier due to leg pain.  

The September 2014 VA examination report reflects the following:

Veteran reports he has not worked in many years because of his back pain. He reports after getting out of the military he tried warehouse work intermittently including stocking and forklift work. He also tried working part-time flagging down cars for a business. Records show he was incarcerated due to drugs from 2004-2007. The back condition results in the following limitations: -lifting is limited to 10 lbs. -veteran reports he is only able to stand or walk for 4 minutes due to his back pain, however, reasonably this condition allows continuous standing up to 1 hour. -veteran reports this condition limits continuous sitting to 30 minutes. Reasonably this condition does not place absolute limits on sitting but veteran must be allowed to stand and move about as needed during the day.

April and June 2015 VA examination reports reflect that the Veteran reported that he can only walk short distances and stand for short periods of time. 

The records do not reflect if the Veteran actually applied for SSA benefits, and if records, if any, may include relevant evidence.  Thus, the Board finds that SSA records should be obtained and associated with the claims file. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).


Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of all agency records, if any, which granted or denied the Veteran benefits, including all medical records used to make a decision.

2.  Thereafter, adjudicate the issue of entitlement to a TDIU, to include consideration of whether the issue should be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Services for consideration of assignment of a TDIU on an extra-schedular basis. 

3.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


